Appeal by the defendant from a resentence of the Supreme Court, Richmond County (Rooney, J.), imposed June 21, 2011, upon his conviction of murder in the second degree (three counts), burglary in the first degree, robbery in the first degree, arson in the third degree, and conspiracy in the fourth degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on March 30, 2001.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed the previously imposed terms of imprisonment when he was resentenced, the resentencing to a mandatory period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Rogers, 105 AD3d 776 [2013]; People v Dawkins, 87 AD3d 550 [2011]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.